 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. H. Block & Co., Inc. and International Ladies'Garment Workers' Union, AFL-CIO. Cases 10-CA-13632, 10-CA-13873, 10-CA-13955, and 10-RC-1 1440January 15, 1980DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn August 8, 1979, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and Respon-dent filed a brief in answer to the General Counsel'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder, as also modified herein.On or about April 5, 1978, Respondent posted a"Notice to Employees" on its bulletin board. Thenotice advised the employees, inter alia, that:If anyone is caused trouble in the plant, or putunder pressure to join the union, you should letthe Company know, and we will see that it isstopped.The Administrative Law Judge found, under thecircumstances of this case, that the wording in thenotice as set out above did not violate Section 8(a)(1)of the Act. We disagree.Respondent posted the notice, as set out in full insection III,B, of the Administrative Law Judge'sI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge's Decision contains several inadvertenterrors which, while not affecting our decision in this case, neverthelesswarrant noting herein: () In sec. Ill, B, of the Decision, the word "pursue" inpar. 3 of Respondent's "Notice to Employees" is a typographical error in thepreparation of the Decision, documentary evidence in the record establishesthat this word should be "pressure"; (2) in secs. ll, D, G, and H of hisDecision, the Administrative Law Judge states that Respondent's president,Block, revoked employee Locklear's written warning and made a speech toemployees on July 15. whereas the record establishes that these events247 NLRB No. 41Decision, shortly after the start of the Union's openorganizational campaign. Respondent contends, andthe Administrative Law Judge found, that Respon-dent's instruction that employees should report toRespondent instances in which employees were "putunder pressure to join the union" was justified on thebases of two reports it had received from employeesjust prior to the posting of the notice. Specifically,employee McPherson told her supervisors that amember of the Union's organizing committee hadtwice threatened to whip her after McPherson hadprotested to the committee member that the lattershould not solicit signatures on authorization cardsduring working hours. Employee Hindman told hersupervisor about a rumor that employees would befired if they signed authorization cards and joined theUnion, and that employees would be fired by Respon-dent if they voted for the Union, and would be fired bythe Union if they voted against it.Manifestly, neither of these reports involved in-stances wherein employees were "put under pressureto join the union." In any event, and no matter howRespondent may have interpreted these reports, thebroadly worded above-quoted passage from Respon-dent's "Notice to Employees" has the potential dualeffect of encouraging employees to report to Respon-dent the identity of union card solicitors who in anyway approach employees in a manner subjectivelyoffensive to the solicited employees, and of corres-pondingly discouraging card solicitors in their protect-ed organizational activities. For these reasons, theBoard has consistently found such broadly wordedinstructions to employees to be unlawful.' Under thesimilar circumstances of the instant case, we find theinstruction in question here to be similarly unlawful,and we therefore conclude that Respondent hasviolated Section 8(a)(1) of the Act by instructing itsemployees to report to it instances wherein employeesare put under pressure to join the Union.'occurred on July 13; and (3) in sec. III, E, of his Decision, the AdministrativeLaw Judge states that employee Ploof acknowledged that President Blockstated in his speech that employees could call and talk to him, whereas therecord establishes that this testimonial' acknowledgment was made byemployee Moody, rather than employee Ploof.' There were no exceptions filed with respect to the Administrative LawJudge's dismissal of the allegation of unlawful surveillance of union activity.J. P Stevens Co.. Inc., 245 NLRB 198 (1979); L'Eggs Products.Incorporated. 236 NLRB 354 (1978); Sunnyland Packing Company, 227NLRB 590, 594-595 (1976); Lutheran Hospital of Milwaukee. Incorporated,224 NLRB 176, 178 (1976); Poloron Products ofMississippi. Inc.. 217 NLRB704, 707 (1975); Bank of St. Louis 191 NLRB 669, 673 (1971).' Member Jenkins would also find that par. 4 of Respondent's noticeunlawfully restricts the employees' rights to engage in "union" organizationalactivities262 J. H. BLOCK & CO., INC.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, J. H.Block & Co., Inc., Dallas, Georgia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:i. Insert the following as paragraph (h) andreletter the subsequent paragraphs accordingly:"(h) Notifying employees, in posted notices orotherwise, that they should inform Respondent if theyare put under pressure to join the Union, or otherwiseinviting and encouraging employees to report toRespondent the identity of union card solicitors."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election conduct-ed in Case 10-RC-11440 on July 21, 1978, be, and ithereby is, set aside, and that a new election beconducted as directed below.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees aboutwhether they attend union meetings.WE WILL NOT threaten our employees thatthey will lose their vacations if the union electionis held before their vactions.WE WILL NOT threaten our employees that ifthe Union comes in they will lose their vacationsor vacation pay.WE WILL NOT threaten our employees byimplying they will be discharged for engaging inunion activities.WE WILL NOT threaten our employees withlosing their Christmas bonuses if they select theUnion to represent them.WE WILL NOT time the revocation of writtenwarnings given to our employees for the purposeof causing employees to reject the Union as theircollective-bargaining representative.WE WILL NOT solicit and promise to resolveour employees' complaints for the purpose ofcausing them to reject the Union as their collec-tive-bargaining representative.WE WILL NOT notify our employees, in postednotices or otherwise, that they should inform us ifthey are put under pressure to join a union, andWE WILL NOT otherwise invite or encourage ouremployees to report to us the identify of unioncard solicitors.WE WILL NOT discourage membership inInternational Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, bytransferring production work, or in any othermanner, discriminating against employees in re-gard to hire or tenure of employment or anyother term or condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL make whole Debra Harrell, BettyAtkins, Doris Glass, Doris Long, and TheresaThomason for any loss of earnings and compensa-tion they may have suffered by reason of ourdiscrimination against them, with interest.J. H. BLOCK & CO., INC.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Theseconsolidated cases were heard in Atlanta, Georgia, onJanuary 29-31 and February I and 2, 1979, pursuant toamended charges filed by the International Ladies' GarmentWorkers' Union, AFL-CIO (herein the Union) in Case 10-CA-13632 on June 5, 1978,' and in Case 10-CA-13873 onAugust 30,' and a charge filed by the Union in Case 10-CA-13955 on August 30, and, complaints issued in Case 10-CA-13632 on June 9, in Case 10-CA-13873 on September 1, andin Case 10-CA-13955 on October 5, which complaint wasamended on October 12.These complaints, as amended at the hearing, allege thatJ. H. Block & Co., Inc. (herein Respondent), violatedSection 8(a)(l) of the National Labor Relations Act, asamended (herein the Act), by engaging in surveillance of itsemployees' union activities; interrogating its employeesconcerning both their other employees' union membership,activities, and desires; threatened its employees with dis-charge if they joined or engaged in union activities orselected the Union as their collective-bargaining representa-All dates referred to are in 1978 unless otherwise stated.The onginal charges in Cases IO-CA-13632 and 10-CA-IJ873 were filedon May I and August 4. respectively.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive; threatened its employees with loss of benefits if theyselected the Union as their collective-bargaining representa-tive; solicited its employees to report on the union activity ofother employees; threatened its employees with loss ofvacation if the Union had not reached an election agreementwith Respondent; solicited grievances from its employeesconcerning their jobs and working conditions and promisedto resolve those grievances; removed a written warning froman employee's file and announced to its employees it haddischarged the plant manager and production manager, allfor the purpose of causing its employees to reject the Unionas their collective-bargaining representative; and violatedSection 8(a)(3) and (1) of the Act by transferring productionwork away from employees in the knit section because oftheir union membership and activities.Respondent in its answers filed on June 19, September 14,and October 16, as amended at the hearing, denies havingviolated the Act.The issues involved are whether Respondent violatedSection 8(a)(1) of the Act by unlawfully engaging insurveillance, interrogations, threats, solicitations concerningits employees' union memberships and activities by remov-ing a warning from an employee's file and announcing thedischarge of two of its managers; and whether it violatedSection 8(a)(3) and (1) of the Act by discriminatorilytransferring production work from the knit section employ-ees because of their union membership and activities. Anadditional issue is whether the objections to the conduct ofthe election, discussed infra, have merit to warrant settingaside the election results.The Regional Director for Region 10, by order, consoli-dated for hearing with the issues involved in the amendedcomplaints, the resolution of certain objections filed by theUnion concerning the election held in Case 10-RC-11440which the Union lost. That election was conducted on July21' pursuant to a Stipulation for Certification Upon ConsentElection approved on June 28, based on a petition filed bythe Union on June 2.These objections, in pertinent part,5are as follows:2. Since on or about June 2, the above Employer, byits President, Mr. Joe Block, and its Supervisors andAgents, solicited employee grievances and promised toremedy same for the purposes of discouraging Unionactivity.3. On or about July 14, the Employer terminated itsProduction Manager, Ken Holt, and its Plant Manager,Bob Wilson, and appointed a new Manager, VirginiaEvans, thereby promising to remedy employee griev-ances without a Union in the plant.Allegations alleging that Respondent violated Sec. 8(a)(5) and (1) of theAct by refusing to bargain with the Union were withdrawn by the GeneralCounsel after the evidence failed to establish that the Union represented amajority of Respondent's employees in the appropriate unit.' The Regional Director's Order, dated September 13, reflects that out ofapproximately 120 eligible voters, 45 cast valid votes for and 69 cast validvotes against the Union, with I challenged ballot.Prior to the hearing the Regional Director approved the Union's requestto withdraw Objections I and 4.5. Since on or about June 2, the Employer, by itsSupervisors and Agents, threatened the loss of benefitsin the event that the Union won the election.6. Since on or about June 2, the Employer engaged inother acts of misconduct which destroyed the condi-tions necessary for a free and fair election.Upon the entire record in these cases and from myobservations of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Ihereby make the following:'FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent, a Georgia corporation, has an office andplace of business located at Dallas, Georgia, which is theonly plant involved in this proceeding, where it is engaged inthe manufacture of apparel. During the calendar year 1977,a representative period, Respondent sold and shippedfinished products, valued in excess of $50,000, from itsDallas plant directly to customers located outside the Stateof Georgia.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a plant located at Dallas, Georgia,where it is engaged in manufacturing apparel. It employsbetween 120 and 138 production and maintenance employ-ees. Included among its official and supervisory personnel atthe plant were Joseph Block, who is the owner andpresident, Head Supervisor Ammie Hicks, Supervisor Don-na Johnson, Supervisor Ruth Hagans, former ProductionManager Kenneth Holt, and former Plant Manager BobWilson.'The Union began an organizing campaign among Respon-dent's employees about the latter part of March. Thisincluded holding union meetings, soliciting employees tosign authorization cards, and distributing union literature toemployees outside Respondent's plant.On April 5 and 7, the Union sent telegrams to Respondentinforming it of the names of the Union's organizingcommittee.' The undisputed testimony of John Montgom-'The Charging Party did not submit a brief.' Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the record,which I credit.'These individuals are all supervisors under the Act.Their names were Kenda Morgan, Judy Ploof, Melba B&wman, PhyllisLocklear, Deborah Spain, Betty Moody, Betty Atkins, Kathy Hall, Charlotte264 J. H. BLOCK & CO., INC.ery, who is the Union's educational director, also establishesthat, on May 31, he and Milford Allen, who is a unionorganizer, went to the plant and informed ProductionManager Holt'°that a majority of employees had signedcards and requested representation, which Holt refused.Following a petition filed by the Union on June 2, anelection was held on July 21, which the Union lost andresulted in its filing objections to the election.These proceedings arose out of conduct occurring duringthe organizational campaign and the election.B. Unlawful Threats and Alleged SolicitationsThe General Counsel presented several employees, whotestified concerning threats made by Respondent's supervi-sory personnel.Debra Harrell testified that about a week before theemployees' vacation period, which occurred during the weekof July 4, a notice was presented on the bulletin boardannouncing the forthcoming election to be conducted by theBoard. That same day, Supervisor Hagans told Harrell thatshe was glad the election had been planned for after theirvacation because if it had not been they would have lost theirvacation and everything after that would have to benegotiated.Although Supervisor Hagans denied making such state-ment, I credit Harrell rather than Hagans and find thatabout the last week in June, Supervisor Hagans threatenedHarrell that the employees would have lost their vacation ifthe union election was held before their vacation. Apartfrom my observation of the witnesses in discrediting Hagans,her testimony on other issues discussed infra does not appearplausible.Theresa Watts and Pearl Watts both testified theyoverheard Supervisor Johnson make threats to other em-ployees. About the middle of April, Theresa Watts heardJohnson tell Earlene Hayes, if the union came in they wouldnot get their vacation. Pearl Watts hear Johnson tell NellCarnes and Mary Mitchell if the union came in they wouldlose their vacation pay and have to start all over. WhileWatts first placed this conversation during the last part ofApril, she subsequently acknowledged it could have oc-curred before or after the July vacation."Supervisor Johnson denied making such statements.'"Although she stated Carnes probably asked her what wouldhappen to vacation pay if the union got in, she deniedremembering specifically what was said.Both Theresa Watts and Pearl Watts impressed me asbeing more credible than Johnson, whom I discredit, I creditTheresa Watts and Pearl Watts and find that, about themiddle of April and between the last of April and theelection held on July 21, Supervisor Johnson threatenedemployees if the union came in they would lose theirvacation or vacation pay.Betty Moody stated that on April 14, following a unionmeeting held the previous day, she heard ProductionPriest, Becky Dunaway, Kathy Harrell, Johnnie Gantt, Julia Watts, ConnieFields, Theresa Watts, Pearl Watts, Edith Watts, Carol Hardy, Mary Hays,Arlene Woodell, and Mary Ann Sweet.'I Holt did not testifiy."The statement itself indicates the conversation occurred prior to theelection.Manager Holt tell Gale Clemmons, who worked next to her,that he had heard some of the girls went to a meeting lastnight. When Clemmons replied that they had and askedHolt whether they could get rid of another employee. JaniceTilley, Holt said they could not do anything, but he surecould. Judy Ploof, another employee who worked nearby,also testified she heard Holt tell Clemmons they could notget rid of anybody, but he sure could.Production Manager Holt, as noted supra, did not testify.While Clemmons, called as a witness by Respondent, deniedthat Holt made any statement about getting rid of anybody,she acknowledged under cross-examination that Holt hadstated to her in the presence of Moody and Ploof that he hadheard some of the girls had gone to a union meeting theprevious night. According to Clemmons, prior to going tothat union meeting, she and other employees, includingJanice Tilley," had asked Holt about going to the meetingand the day after the meeting they informed him who hadattended. She also stated they asked Holt whether Tilley,who was not a supervisor, could get in trouble for attendingthe meeting since the Union's representative, Milford Allen,had mentioned at the meeting they did not tolerate supervi-sors there and Tilley denied that she was a supervisor.Based on the credible testimony of Moody, corroboratedin part by Ploof and Clemmons and undenied by ProductionManager Holt, I find that on April 14, in the presence ofother employees, Production Manager Holt interrogatedGale Clemmons about whether employees had attended aunion meeting and impliedly threatened her that employeescould be discharged for engaging in union activities. To theextent Clemmons' other testimony is inconsistent with thisfinding, I discredit it. Besides my observations of thewitnesses, her testimony was contradictory.Connie Fields testified that about April 5, upon askingProduction Manager Holt why the company did not want aunion, he responded that the Union would take theirChristmas bonus.' According to Fields, another employeeAnnie Mitchell, who did not testify, was also present.Based on Field's undenied testimony, I find that, aboutApril 5, Production Manager Holt threatened employeesthat they would lose their Christmas bonuses if they selectedthe Union to represent them.Several employees also testified about a notice which wasposted on Respondent's bulletin board. Debra Harrell statedthat, about April 5, she observed the notice and copied itdown as follows:Notice to EmployeesSince the subject of unions has come up, some of youhave been asking questions about the following matters.We are stating the Company's position on these subjectsas clearly as we can for everybody alike.i. We are definitely opposed to the Ladies' GarmentWorkers' union coming into this plant because wesincerely believe you are better off without a union at" The employees to whom the statements were made did not testify."Tilley did not testify."Although Fields further testified that Holt gave as an additional reasonthat the Union would get a percentage of their holiday pay, this was notalleged to be unlawful.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDour plant, and that you always will be better off withouta union here.2. Those who might join or belong to the union arenot going to get any advantages or any preferredtreatment of any sort over those who do not join orbelong to the Union.3. If anyone is caused trouble in the plant, or putunder pursue to join the union, you should let theCompany know, and we will see that it is stopped.4. No person will be allowed to carry on unionorganizing activities in the plant during his workingtime. Anybody who does so and thereby interferes withhis own work or the work of others will be subject todiscipline up to and including discharge.Both Julia Watts and Connie Fields saw the notice postedwhich they read. While they recalled certain items thatappeared on the notice they were unable to state specificallywhat all appeared on it.Head Supervisor Hicks acknowledged that Respondentposted a notice on the bulletin board about April 8.However, neither she nor any other representatives ofRespondent testified concerning the wording of the notice orrefuted Harrell's undenied testimony, which I credit, aboutwhat appeared on it.Hicks explained this notice was posted after employeeshad complained about threats they had received or heard.Maxie McPherson informed her that a member of theUnion's organizing committee, Charlotte Priest, accompa-nied by two other members, Phyllis Locklear and KendaMorgan," had threatened to whip her after she hadprotested to Priest that they should not give out unionauthorization cards during work. Linda Hindman ques-tioned her about a rumor she heard concerning whether theUnion could fire her if she voted against the Union or if theCompany could fire her if she voted for the Union.'6BothMcPherson and Hindman corroborated Hick's testimony.C. Alleged SurveillanceTwo employees, Phyllis Locklear and Debra Harrell,testified that during periods when Union RepresentativesJohn Montgomery and Milford Allen were standing besidethe road outside the plant handing out union leaflets toemployees in automobiles as they left the plant parking lot inthe afternoon after work they observed supervisory person-nel watching them. Locklear stated on five to nine occasions,beginning within a week of April 2, she saw Plant ManagerWilson,'7Production Manager Holt, and sometimes Supervi-sor Johnson standing inside the plant by the glass doorswatching the employees leaving while the leaflets weredistributed. Sometimes she saw Holt and Wilson go outsidethe glass doors. While Locklear said that Holt, Wilson, andJohnson laughed, joked and pointed, she related no specificincidents. Locklear further stated she had not noticed themstanding there watching employees before union leaflets" Priest did not testify and neither Locklear nor Morgan denied theincident.'* Although another employee, Esther Dodd. also stated she had heard thisrumor, she denied having reported it to any supervisors." Plant Manager Wilson did not testify.started being handed out, but did not deny they could havebeen there.Debra Harrell stated that on one occasion, which sheplaced prior to March 27 when she signed her unionauthorization card, she saw Production Manager Holtstanding inside the plant by the glass door looking out whileMontgomery was giving out union leaflets. On anotheroccasion in June or the first part of July, as she was leavingthe plant and was being given some union literature, she sawHolt talking to Montgomery and Allen where Montgomerywas passing out the literature. However, she did not knowwhat they were talking about.Although Harrell stated one day she saw Head SupervisorHicks and Supervisor Johnson standing inside the plantwhile employees were leaving, it was not established whetherleaflets were being distributed at that time. While BettyAtkins also testified she had observed Montgomery andAllen handing out the leaflets from about the latter part ofMarch through June, she denied seeing Holt and Johnsonstanding at the glass doors.Kenda Morgan" stated she also saw Production ManagerHolt and Supervisor Johnson standing in the doorway a fewtimes when Montgomery and Allen were handing outleaflets and denied having noticed them there when leafletswere not being distributed. However, she acknowledged shehad not paid attention to this prior to the union organizingcampaign and admitted having given an affidavit to a Boardagent, stating she had not noticed Holt or anyone elsestanding in the door when they left work anymore since theunion campaign began than before the campaign started.The Union's educational director, Montgomery, whostated that they began distributing leaflets at the plant onMarch 27, testified that on April 25 or 26, he took picturesof Union Organizer Allen giving out union leaflets toemployees in automobiles as they left the plant. Thesepictures, as identified by Montgomery and Phyllis Locklearas well as by Head Supervisor Hicks and SupervisorJohnson, show Production Manager Holt and SupervisorJohnson standing inside the plant by the glass doors andSupervisor Johnson also standing outside the glass doorslooking in the direction of Allen giving leaflets to employeesin automobiles as they were leaving the plant.' Johnsonadmitted that on that occasion she was looking at Allenhanding a leaflet to an employee in an automobile. Mont-gomery further testified that on April 13, and about April25, while he and Allen were distributing union leaflets toemployees as they left the plant, Production SuperintendentHolt came out to where they were and told Allen he wasstanding on company property. On the first occasion, Holtwent and stood in front of the glass doors of the plant aftershaking hands with Allen and speaking to him for severalminutes.Supervisor Johnson acknowledged that, beginning in lateMarch, she had observed union leaflets being distributed toemployees through the glass doors of the plant." Morgan who had testified earlier for the General Counsel on othermatters was called as a witness by Respondent regarding the surveillanceissue." Montgomery estimated Holt and Johnson were about 35 to 40 feet fromAllen.266 1. H. BLOCK & CO., INC.According to Johnson, whose testimony was corroboratedby Head Supervisor Hicks, each day between 3:3020 and 4p.m., Plant Manager Wilson, Production Manager Holt,Head Supervisor Hicks, Supervisor Hagans, and herselfwould wait in the area of the glass doors to obtain the dailyproduction figures from Betty Bonds."' Bonds prepared thesefigures and her desk was located by this entrance. This hadbeen their practice even prior to the start of the unionorganizing campaign. Both Head Supervisor Hicks andSupervisor Johnson stated that, on occasions, while standingat the glass doors they saw Production Manager Holt go outand talk to the union representatives, who were distributingleaflets.Johnson denied that Holt kept records about employeeswho talk to the Union's representatives or that Holt, Hicks,or she laughed or pointed at employees while leaflets werebeing passed out.D. Revoking Locklear's Written WarningPhyllis Locklear was given a written warning by PlantManager Wilson after she had requested permission ofSupervisor Johnson to be off work on June 15 and 16 inorder to have a long weekend with her husband. The writtenwarning2as described by Locklear, Respondent's executivevice president, Frank Bussey, and President Block was to theeffect that Locklear had already been off work too much andshe would be discharged if she took those 2 days off work.On July 15, prior to a meeting that President Block heldwith the employees later that day, Locklear was called intothe office where President Block and Executive VicePresident Bussey were present. Block showed her a copy ofthis written warning which had previously been given to her,asked her to read it, and when she finished he tore it up andthrew it in the trash can. Block told her there were going tobe some changes made' and that was not the way theyoperated. He also informed her it was against policy.2'While Locklear stated that Block, upon tearing up thewarning, also asked her if she got the picture, Block testifiedthat he did not think he asked her such question and Busseydenied Block did.Locklear, whose testimony was corroborated by Busseyand undenied by Block, further testified that Block told hershe could go ahead and take a couple of days off with herhusband if she wanted to.Although Block denied having any knowledge about howLocklear felt about the Union, her name was included on thelist of the Union's organizing committee sent to Respondenton April 5.According to both Block and Bussey, Bussey had obtainedthe written warning from Production Manager Holt whileHolt was cleaning out his desk following his dischargeThe production employees get off work at 3:30 p.m.' Head Supervisor Hicks said that an additional reason for standing therewas to watch the automobiles leaving, since a lot of times there wereautomobile accidents." The written warning was not offered as evidence.: Block contends this statement had reference to the meeting he held laterthat day with the employees.:' According to Block it had always been company policy to regard aworking wife as a secondary job and. if her husband wanted her to take offwork with him. she was not penalized. While Block contended this hadoccurred many times, he was unable to name any specific occasions.earlier that morning. Bussey then gave he written warningto Block.E. President Block ' SpeechOn July 13, during work, President Block made a speechto all the employees at a meeting which was also attended byExecutive Vice President Bussey, Head Supervisor Hicks,Supervisor Hagans, Supervisor Johnson, and Virginia Evans.The General Counsel presented five witnesses, PhyllisLocklear, Debra Harrell, Betty Atkins, Betty Moody, andJudy Ploof, who testified about what was said during thespeech, while Respondent relied on the testimony of Presi-dent Block and Executive Vice President Bussey.Various subjects were mentioned in the speech. Blockinformed them that Plant Manager Wilson and ProductionManager Holt, who both had been discharged earlier thatday, had been terminated. Harrell and Moody stated thatone of the reasons Block gave for terminating them wasbecause he had gotten complaints about them.:' Harrell saidother reasons included bad management and people beingunhappy with them. Plool and Moody testified that Blockindicated one reason was because he learned that Holt andWilson had been mistreating them.'Ploof and Atkins alsostated that Block indicated as a reason he had found outWilson and Holt had cut the employees' rates.2'Block, whose testimony was corroborated by Bussey,stated that the reason he gave them for terminating Holt andWilson was inadequate production. Harrell also acknowl-edged that Block had mentioned something about produc-tion going down at the plant. Block denied any knowledgeabout any rates being cut and when an employee questionedhim about it at the meeting he informed her he wouldlook into it.While Atkins stated that Block said he did not know Holthad told them if they called Block and complained aboutanything they would be fired," Block testified he did nothear anything about this until after the speech when he wasquestioned about it.Moody testified that Block informed them that VirginiaEvans, who had previously gone into business for herself,was going to be there for a few weeks to get thingsstraightened out. Bussey corroborated Moody's testimonyon this point; however, Block stated that he said Evanswould be there to straighten out production.While Locklear testified that Block mentioned somethingabout unhappy people not getting out any work, both Blockand Bussey denied it, but did state that Block mentioned hehoped or wanted it to be a happy place to work. AlthoughLocklear also stated that Block said there were going to besome changes in the Company, Ploof denied rememberingany such statements.:' There was no evidence employees had made complaints about Holt orWilson.': No evidence was proffered to show Wilson and Holt had mistreatedemployees.No evidence was proffered to show what, if any rates, Wilson and Holthad cut.!' No evidence was proffered to show Holt had made such threats toemployees267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBussey's version was that Block only said some changeshad been made.Ploof testified that Block informed them that if they hadany problems they could go to Hicks, Evans, o him andthey would help them with their problems. While undercross-examination Bussey also acknowledged that he be-lieved Block made such a statement. Block denied it. Hisversion was that he informed them that, as in the past, hispolicy29was that his door was open and if anybody wantedto talk to him he would be happy to speak to them and thatthey could also call him. Ploof acknowledged Block had saidthey could call and talk to him if they wanted to.Atkins testified Block said he did not think they needed aunion and that since their present management was gone hethought things would be better. However, under cross-examination, she further stated Block said it would be betterwith or without a union and it was up to the employeeswhether or not they wanted a union. Neither Locklear,Ploof, nor Harrell remembered any statements about theUnion while Moody, under cross-examination, stated Blocksaid something about he could work with the Union if theemployees wanted a union.Block, whose testimony was corroborated by Bussey,stated that he informed them that what he had to discusswas not a union matter because they could determine forthemselves whether they wanted a union or not in the plantand it was their decision as to whether they voted for theUnion. Block denied mentioning things would be correctedwith or without the Union.F. The Discriminatory Transfer of WorkDebra Harrell, who worked as a front and back employeeunder Supervisor Hagans, credibly testified that, the weekafter the election, Supervisor Hagans patted her on thebottom and remarked she could hit them all now. Hagansthen said she felt she had been fair to everybody throughoutthe campaign and the only mean thing she did was the dayshe pushed their work back to the joiners. While SupervisorHagans denied the incident occurred or such statementswere made, I discredited her denials for reasons previouslygiven. However, she did acknowledge that sometime inMay°she took production work, which was ready to beperformed by the front and back employees, and gave it tothe joiners. She estimated it took a little over a day for thejoiners to perform the work during which time the front andback employees were assigned to do some other type work."Harrell also stated that about the end of May or the firstof June, she observed the joiners performing the work of thefront and back employees for one or two days, while thefront and back employees were assigned other jobs.The front and back employees joined the fronts and backsof pants by sewing them together while the joiners closed theside seams and inseams of pants.The front and back employees affected by this transfer oftheir production work were Debra Harrell, Betty Atkins,Doris Glass, Doris Long, and Theresa Thomason. The" According to Block it had always been his policy to have an open door.' Head Supervisor Hicks placed this incident about the middle of May." The evidence did not establish specifically what other work the front andback employees were assigned on that occasion.'' Both Harrell and Atkins testified they wore the union insignia.names of both Harrell and Atkins were on the list ofmembers of the Union's organizing committee sent toRespondent on April 5 and Hagans acknowledged all ofthese front and back employees wore smocks, badges, or T-shirts containing the Union's insignia."According to Supervisor Hagans the joiners assigned thiswork were Margaret Dunaway, Mary Barber, Tiny Shaw,Paulette Ruff, Theresa White, Mary Ray, and Wanda."Among this group, Hagans stated she had observed Duna-way and Shaw wearing the union insignia prior to transfer-ring work. Head Supervisor Hicks also identified TheresaWhite as wearing a union insignia."Betty Atkins also acknowledged a lot of the joiners,including Dunaway, wore union insignias.Both Supervisor Hagans and Head Supervisor Hickstestified that Hagans transferred the work at Hicks' instruc-tion. Their reason, which admittedly was never given to thefront and back employees, was that they wanted to find outwho was responsible for bundles which contained fronts andbacks that were not the same size and some of which hadalready joined. Hicks stated Plant Manager Wilson hadalready cleared of blame the layout table, from which workwas then sent to the front and back employees.According to both Hicks and Hagans, after changing thework it did not happen again. Hagans also stated that it wasnever determined who was responsible.G. Analysis and ConclusionsThe General Counsel contends, contrary to Respondent'sdenials, that Respondent violated Section 8(a)(l) and (3) ofthe Act by engaging in unlawful surveillance, interrogations,threats, solicitations, by removing a written warning from anemployee's file and announcing the discharge of two of themanagers; and discriminatorily transferring productionwork from its front and back employees.Section 8(a)(l) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 of the Act.Section 8(a)(3) of the Act provides in pertinent part. "Itshall be an unfair labor practice for an employer ...bydiscrimination in regard to hire or tenure of employment orany term or condition of employment to encourage ordiscourage membership in any labor organization ...."The findings, supra, establish that about the last week inJune, Supervisor Hagans threatened Debra Harrell that theemployees would have lost their vacation if the unionelection was held before their vacation. About the middle ofApril and between the last of April and the election held onJuly 21, Supervisor Johnson threatened employees that if theunion came in they would lose their vacation or vacationpay. On April 14, Production Manager Holt interrogatedGale Clemmons in the presence of other employees aboutwhether employees had attended a union meeting andimpliedly threatened her that employees could be dischargedfor engaging in union activities. About April 5, ProductionManager Holt threatened employees they would lose their" The record does not establish Wanda's last name." While Hicks also testified that in May 1978. there were two other joiners,Dorothy Wilson and Grace Jackson, who wore union insignia, it was notestablished that they were among those joiners assigned this work.268 1. H. BLOCK & CO., INC.Christmas bonuses if they selected the Union to representthem.The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act." Electrical Fittings Corporation, aSubsidiary of l-T-E Imperial Corporation, 216 NLRB 1076(1975). Applying this test, I find that Respondent, byengaging in these acts of interrogation and threats justenumerated, has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed inSection 7 of the Act and has thereby violated Section 8(a)(1)of the Act.The General Counsel contends that in the notice Respon-dent posted about April 5, discussed infra, it unlawfullysolicited employees to report on the union activities of otheremployees and threatened employees with discharge if theyselected the Union as their collective-bargaining representa-tive.The wording of the notice, as herein found, does notsupport this contention. Rather, only those incidents whereemployees were either caused trouble in the plant or putunder pressure to join the Union were asked to be reportedso it could be stopped. Insofar as the notice threateneddischarge, this was limited to employees who carried onunion organizing activities in the plant during their workingtime, interfering with their own work or the work of others,and not for selecting the Union as their collective-bargainingrepresentative as alleged. Further, the notice was posted onlyafter employees had reported to Respondent threats theyhad received or heard including threats relating to employ-ees signing union authorization cards.Under these circumstances, I do not find either the noticeitself or the posting of the notice to be unlawful.With respect to the alleged surveillance, the evidence,supra, based on the undisputed testimony of Phyllis Lock-lear, Debra Harrell, Kenda Morgan, and EducationalDirector Montgomery and the admissions by SupervisorJohnson and Head Supervisor Hicks establish that onvarious occasions Respondent's supervisory personnel, in-cluding Plant Manager Wilson, Production Manager Holt,Head Supervisor Hicks, and Supervisor Johnson, stood inthe area of the glass doors of the plant and watched theUnion Representative Montgomery and Allen distributeunion leaflets to employees in automobiles as they left theplant parking lot after work. On several such occasions,Production Manager Holt went out to where Montgomeryand Allen were distributing the leaflets and spoke to Allenabout being on company property.Where union representatives and employees choose toengage in their union activities at the employer's premises,they have no cause to complain that management observesthem. Chemtronics, Inc., 236 NLRB 178 (1978); and Milco,Inc., et al, 159 NLRB 812, 814 (1966), enfd. 388 F.2d 133(2d Cir. 1968).Here, the distribution of these union leaflets was conduct-ed in full public view at the entrance to the plant parking lotand only approximately 35 to 40 feet from the glass doors ofthe plant itself and could be readily observed by anyone inthe area including supervisory personnel. Under thesecircumstances, I find that Respondent did not engage inunlawful surveillance as alleged.Insofar as revoking Phyllis Locklear's written warning isconcerned, the findings supra establish that this occurredless than a week prior to the election and such action wastaken on Respondent's own initiative without any request byLocklear who was a known union adherent. If, as Respon-dent now contends, the warning was revoked because it hasbeen issued in violation of company policy, no plausibleexplanation including President Block's, which I do not findpersuasive, was given for waiting approximately a monthafter the incident occurred and less than a week before theelection before taking such action. Certainly Respondent,which issued the warning, was aware of its existence. Rather,I am persuaded and find that the timing of revokingLocklear's written warning" on July 15, less than a weekbefore the union election, was for the purpose of causingemployees to reject the Union as their collective-bargainingrepresentative, thereby violating Section 8(a)(1) of the Act.Both the testimony of udy Ploof and Executive VicePresident Bussey, set forth supra. establish contrary to thedenials of President Block, which I discredit, that Block inhis July 15 speech to the employees informed them if theyhad any problems they could go to Head Supervisor Hicks,Virginia Evans, or himself and they would help them withtheir problems.An employer by instituting for the first time a practice ofsoliciting employee complaints to coincide with a unionorganizing campaign improperly interferes with the employ-ees' freedom of choice, thereby violating Section 8(a)(1) ofthe Act. Shulman 's Inc. of Norfolk, 208 NLRB 772 (1974),enforcement denied on other grounds 519 F.2d 498 (4th Cir.1975); and Ring Metals Company, 198 NLRB 1020 (1972).Since the evidence establishes that this solicitation ofemployees by President Block in his speech to bring theircomplaints to certain supervisory personnel, coupled withpromises or help, was first initiated during the unionorganizing campaign and less han a week before theelection, I find that President Block in his speech to theemployees solicited and promised to resolve employees'complaints for the purpose of causing its employees to rejectthe Union as their collective-bargaining representative. Evenassuming Block previously had an open door policy, basedupon his own description of that policy and absent, as here,any showing such policy had been communicated to theemployees, it would not detract from this finding of aviolation.The General Counsel further contends that PresidentBlock's announcement in the July 15 speech that PlantManager Wilson and Production Manager Holt had beendischarged was also unlawful in that it was for the purposeof causing the employees to reject the Union as theircollective-bargaining representative. However, since theevidence establishes that both Wilson and Holt had beendischarged earlier that same day, which would certainly be amatter of interest for the employees to know because of theirpositions at the plant, and absent as here any evidence to" The revocation of the written warning itself is not found to be unlawful.269 DECISIONS )F NATIONAL LABOR RELATIONS B()ARDshow how their discharges would tend to benefit theemployees especially when there was no evidence to showthey had actually mistreated employees, I find the announce-ment of their discharges was not unlawful.The remaining issue to be resolved is whether productionwork was transferred from the front and back employees tothe joiners for discriminatory reasons under the Act.The evidence supra establishes that, about the middle orlatter part of May, production work, which took a little overa day to perform, was taken away from front and backemployees Debra Harrell, Betty Atkins, Doris Glass, DorisLong, and Theresa Thomason and assigned to joiners whoperformed it. These five employees, two of whom, Atkinsand Harrell, served on the union organizing committee, wereall active in the Union, with Respondent's knowledge.While Respondent, as its defense contends, reassigned thiswork to establish who was responsible for bundles contain-ing fronts and backs that were not the same size and some ofwhich had already been joined, such contention is contraryto the evidence. For instance, if, as Respondent asserts, thelayout table which supplies the work to the front and backemployees had already been absolved of any blame for thedefective work then obviously the front and back employeeswould have been responsible since their job is to join thefronts and backs of pants by sewing them together. Yet,admittedly this matter was never discussed with them.Rather, the credited testimony establishes that, shortly afterthe election was held, Supervisor Hagans indicated to DebraHarrell the reason this work was transferred was because ofthe union activity of the front and back employees.Under these circumstances, including the union activitiesof Harrell, Atkins, Glass, Long, and Thomason, of whichRespondent had knowledge, Respondent's union animus asestablished by the other unlawful conduct herein found,Supervisor Hagans' admission implying the work wastransferred because of their union activities, and havingrejected the Respondent's defense, I am persuaded and findthat about the middle or latter part of May Respondentdiscriminatorily transferred a little over a day's productionwork from Debra Harrell, Betty Atkins, Doris Glass, DorisLong, and Theresa Thomason because of their unionactivities, thereby violating Section 8(a)(3) and (1) of theAct. The fact that several of the joiners to whom this workwas transferred were also active in the Union and theiractivities known to Respondent does not preclude findingthis violation.H. The Objections to the ElectionThe following conduct, herein found to be unlawful, fallswithin the scope of the Union's Objections 2, 5, and 6'" andoccurred within the objectional period." About the last weekin June Supervisor Hagans threatened Debra Harrell thatthe employees would lose their vacation if the union electionwas held before their vacation; the timing of revoking PhyllisLocklear's written warning on July 15, 1978, less than aweek before the union election was for the purpose ofcausing employees to reject the Union as their collective-bargaining representative; and on July 15, President Block," Based upon the findings supra. I find no merit to the Union's Objection 3." The objectional period extends from the filing of the representationpetition on June 2, 1978, to the election held on July 21, 1978.in a speech to the employees, solicited and promised toresolve employees' complaints for the purpose of causing theemployees to reject the Union as their collective-bargainingrepresentative.This conduct was sufficient to have interfered with theelection and to warrant setting the election aside.IV. THI EECI 01 O THE UNFAIR I.ABOR PRACTICFSUPON COMMERCEThe activities of Respondent set forth in section I11,above, found to constitute unfair labor practices occurring inconnection with its operation described in section I, above,have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow thereof.CONCLUSIONS OF LAWi. J. H. Block & Co., Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. International Ladies' Garment Workers' Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. By threatening an employee that employees would havelost their vacation if the union election had been held beforetheir vacation; by threatening employees that if he unioncame in they would lose their vacation or vacation pay; byinterrogating an employee about whether employees hadattended a union meeting; by impliedly threatening anemployee that employees could be discharged for engagingin union activities; by threatening employees they would losetheir Christmas bonuses if they selected the union torepresent them; by timing the revocation of an employee'swritten warning less than a week before the election for thepurpose of causing employees to reject the Union as theircollective-bargaining representative; and by soliciting andpromising to resolve employees' complaints for the purposeof causing the employees to reject the Union as theircollective-bargaining representative, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Actand has engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.4. By discriminatorily transferring, about the middle orlatter part of May 1978, a little over a day's production workfrom Debra Harrell, Betty Atkins, Doris Glass, Doris Long,and Theresa Thomason because of their union activities,Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.5. The Union's Objections 2, 5, and 6, set forth supra, havebeen sustained by the evidence and Respondent has therebyinterfered with and illegally affected the results of theelection held on July 21, 1978.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.270 J H. BLOCK & CO.. INC.THI REMFI)YHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act. Accordingly, Respondent shall beordered to make whole Debra Harrell, Betty Atkins, DorisGlass, Doris Long, and Theresa Thomason for any loss ofearnings and compensation they may have suffered as theresult of the discrimination against them in their employ-ment herein found by discriminatorily transferring a littleover a day's production work from them about the middle orlatter part of May 1978, along with the payment of interestcomputed in accordance with the formula set forth inFlorida Steel Corporation. 231 NLRB 651 (1977).'" TheGeneral Counsel's requested remedy that the rate of interestbe increased to 9 percent per annum is rejected. See Neely'sCar Clinic, 242 NLRB 335, fn. 1 (1979).Further, having found that the Union's Objections 2, 5,and 6 were sustained by the evidence, I shall recommendthat the election held on July 21, 1978, be set aside and thatCase IO-RC-I 1440 be remanded to the Regional Directorfor Region 10 for the purpose of conducting a new election.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, J. H. Block & Co., Inc., Dallas, Georgia,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about whether employeesattended union meetings.(b) Threatening employees that they will lose theirvacations if the union election is held before their vacations.(c) Threatening employees that if the Union comes in theywill lose their vacations or vacation pay.(d) Impliedly threatening employees with discharge forengaging in union activities.(e) Threatening employees with losing their Christmasbonuses if they select the Union to represent them.(f) Timing the revocation of employees written warningsfor the purpose of causing employees to reject the Union astheir collective-bargaining representative." See. generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(g) Soliciting and promising to resolve employees' com-plaints for the purpose of causing the employees to reject theUnion as their collective-bargaining representative.(h) Discouraging membership in International Ladies'Garment Workers' Union. AFL-CIO, or any other labororganization, by transferring production work, or in allnyother manner discriminating against employees in regard tohire or tenure of employment or any other term or conditionof employment.(i) In any like or related manner interfering with.restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Debra Harrell, Betty Atkins, Doris Glass.Doris Long, and Theresa Thomason for any loss of earningsand compensation they may have suffered by reason of thediscrimination against them with interest in the manner setforth in that section of this Decision entitled "The Remedy."(b) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security pa! ment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amount of backpay due under theterms of this Order.(c) P'ost at its I)allas, Georgia, facility copies of theattached notice marked "Appendix.""Copies of said notice,on forms provided by the Regional Director for Region 10,after being duly signed by Respondent's authorized repre-sentatives, shall be posted immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 10, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHIR ORI)ER.I) that these amended complaintsbe, and hereby are, dismissed insofar as they allege unfairlabor practices not specifically found herein.IT IS URi'HIR ORI)EREI) that the election held in Case10-RC-11440 be, and it hereby is, set aside and the case isremanded to the Regional Director for Region 10 for thepurpose of conducting a new election in the appropriate unitat such time as he deems the circumstances permit the freechoice of a bargaining representative.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Reltations Board.271